Citation Nr: 9920000	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  98-11 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

The veteran had active service from May 1943 to December 
1945.  The veteran died on July [redacted] 1996.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 1998 decision letter of the North Little 
Rock, Arkansas Department of Veterans Affairs (VA) Regional 
Office (RO), which denied the appellant's claim for accrued 
benefits following deferment of the decision prior to the 
decision in Jones v. West, 146 F.3d 1296 (Fed. Cir. 1998).


FINDING OF FACT

The veteran died on July [redacted] 1996; at that time, he had no 
pending claim for VA benefits that were due and unpaid.


CONCLUSION OF LAW

The appellant's claim for accrued benefits is without legal 
merit.  38 U.S.C.A. §§ 5101(a), 5121(a) (West 1991 & Supp. 
1998); 38 C.F.R. § 3.1000 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that she and the veteran believed 
after the award of pension that she would continue to receive 
benefits after the veteran's death.  The threshold question 
that must be resolved with respect to the appellant's claim 
is whether she has submitted a legal claim which might 
entitle her to VA benefits.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the law is dispositive, the 
provisions of 38 U.S.C.A. § 5107 are not for consideration, 
i.e. it is not necessary to reach the question of whether the 
claim is well grounded.  If the claim fails because of the 
absence of legal merit or lack of entitlement under the law, 
the claim must be denied as a matter of law.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

The pertinent law and regulations state that a specific claim 
in the form prescribed by the Secretary must be filed in 
order for death benefits to be paid to an individual.  38 
U.S.C.A. § 5101(a).  Upon the death of the veteran, accrued 
benefits, those benefits which at the time of his death were 
due and unpaid to the veteran for a period not to exceed 2 
years prior to the last date of entitlement, may be paid to a 
surviving spouse.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  
The substance of the survivor's claim is purely derivative 
from any benefit to which the veteran might have been 
entitled at his death.  In essence, the law has given the 
survivor the right to stand in the shoes of the veteran and 
pursue the veteran's claim after his or her death.  

In Jones v. West, the Court of Appeals for the Federal 
Circuit (Federal Circuit) held that in order for a surviving 
spouse to be entitled to accrued benefits, the veteran must 
have had a claim pending at the time of his death for such 
benefits or else be entitled to them under an existing rating 
decision.  The Federal Circuit further noted that this 
conclusion comported with the decision in Zevalkink v. Brown, 
102 F.3d 1236 (Fed. Cir. 1996), which stated that a 
consequence of the derivative nature of the surviving 
spouse's entitlement to a veteran's accrued benefits claim is 
that without the veteran having a claim pending at the time 
of death, the surviving spouse has no claim upon which to 
derive his or her own application.

Evidence of record reveals that entitlement to nonservice 
connected pension with entitlement to special monthly pension 
based on the need for aid and attendance effective November 
1995 was granted by a January 1996 rating decision.  The 
evidence of record also shows that the veteran was receiving 
pension payments at the time of his death.  There were no 
other claims of record at the time of the veteran's death.  
As the veteran had no claim pending for any identified VA 
benefit at the time of his death and there were no benefits 
due and payable to him at the time of his death as a result 
of his award of pension benefits, there is no legal basis to 
the appellant's claim.  

As the law, and not the evidence, is dispositive in this 
case, thus, entitlement to payment of accrued benefits to the 
appellant is denied due to absence of legal merit.  See 
Sabonis, 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.
  
With respect to the appellant's claim as to the continuation 
of the benefits after the veteran's death, the Board notes 
that the RO advised the appellant, in an August 1996 decision 
letter, that she was not entitled to death pension because of 
excessive income.  Further, the law does not provide for 
continuation of the veteran's pension benefits after his 
death.  A separate provision of the law provides for death 
pension benefits in situations such as this but there are 
certain requirements which must be met such as income 
limitations.  The appellant did not met the requirements for 
these benefits as indicated above.  She did not file a notice 
of disagreement with this denial.  



ORDER

The claim of entitlement to accrued benefits is denied.




		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeal

 

